DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/14/2021 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 8-11, 13, 14, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US. Pub. No. 2017/0177877 A1, hereinafter Suarez) in view of Cahana et al. (US. Pub. No. 2018/0137174 A1, hereinafter Cahana).
Regarding claim 1.
         Suarez teaches a method, comprising: transmitting a request for a container image to a registry (Suarez teaches in ¶ [0021] a system including a container registry comprising one or more repositories may receive a first application programming interface request to store a container image); 
              receiving metadata associated with the container image, wherein the metadata allows a controller to mount an empty filesystem on a host machine (Suarez teaches in ¶ [0021] receiving the first request, the system may determine a set of container image layers that comprise the container image specified by the first request and further teaches in ¶ [0032] that the registry metadata service 222 associated with the container images and/or container image layers in order to allow the distribution of data across a fleet of host (which is equivalent to the claimed “host machine”) and so that not all layers of the container image 152 need to be uploaded to the container registry; that is, only the layers of the container image 152 may need to be uploaded, and, in this way, container registry 102 storage is optimized and bandwidth needed for uploading container images may be reduced as disclosed in ¶ [0027]). It is implied that an empty filesystem needs to be created/mounted on the host machine for receiving the container image or part of the container image; 
           receiving files, from a container server, needed by the container based on an access sequence associated with the container (Suarez teaches in ¶ [0035] that the container image layered and communicate with multiple servers where the container image and/or software layer is stored and receiving the second request, the system may obtain the manifest corresponding to stored container image, and retrieve the set of files for the stored container image as indicated by the manifest as disclosed in ¶ [0022] and further teaches in ¶ [0031] if the containers may have its own namespace, and access to resources available to the container namespace (name space is equivalent to the claimed “sequence” to be accessed).
            Suarez does not explicitly teach starting a container from the container image without receiving all files associated with the container image.
           However, Cahana teaches starting a container from the container image without receiving all files associated with the container image (Cahana teaches ¶ [0014] that the vendors may currently provide Containers as a Service (CaaS) to their customers, including the ability to store and run container images and when the container is ready to start doing useful work showed that copying package data (file) and the container starting only a small portion of the copied data actually needed (which indicates the claimed “the container image without receiving all files”) for containers to being useful work).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the staring and run container image only on a portion of copied data actually needed ([0014]]) of Cahana into Suarez invention. One would have been motivated to do so in order to perform an efficient transfer of container images for the use of executing container applications in timely manner and so that all resources can be saved in an efficient manner.
Regarding claim 3.
      Suarez teaches caching the container image at the host machine (Suarez teaches in ¶ [0032] data storage service that hosts a scalable, distributed database for storing (which is equivalent to the claimed “caching”) metadata about the container images and/or container image layers and he database of the registry metadata service 222 may be distributed across a fleet of hosts (which is equivalent to the claimed host machine).
Regarding claim 4.
          Suarez in view of Cahana teaches logging file access by the container at the host machine, wherein file access are added to access sequence (Suarez teaches in [0121] that an interface allowing access the repository are logged and Cahanas also teaches in ¶ [0036] that the local agent 110 may perform a read ahead based on observed sequential file access).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system of sequential access of files ([0036]]) of Cahana into Suarez invention. One would have been motivated to do so since this method helps the multiple files to be accessed for generating a composite image and the composite image is communicated to cause mounting of the composite image based on a metadata file from the set of common flat files and so that the system improves the computing operations for more efficient resource isolation and Operating system virtualization functionality in an efficient matter.
Regarding claim 6. 
          Suarez teaches executing the container without having all files associated with the container (note that the system only receiving the subset of container image files (which is equivalent to the claimed “without receiving all files”) and thus, Suarez teaches in ¶ [0022] that the system may receive a second application programming interface request to launch and further teaches in ¶ [0026] that a container image may refer to metadata and one or more computer files corresponding to contents and/or structure of one or more software applications configured to execute in a software container).
Regarding claim 8. 
           Suarez in view of Cahana teaches the mounting a remote filesystem to facilitate transmitting files for the container based on the access sequence (Suarez teaches in ¶ [0031] if the containers may have its own namespace, and applications running within the containers may be isolated by only having access to resources available to the container namespace (name space is equivalent to the claimed “sequence” to be accessed) and Cahana also teaches in ¶ [0036] about the local agent 110 may perform the remote registry and components running on the host, the local agent 110).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flat files in a composite image which can be mounted in a container and a  remote registry system in a file process ([0036]-[0037]) of Cahana into Suarez invention. One would have been motivated to do so since this method provides a variety of composite image file system engine operations (“composite operations”) that are executed to support resource isolation and operating system (OS) virtualization functionality performed in an efficient manner and thus helps to improve the system.
Regarding claim 9. 
       Suarez teaches determining whether the container image or any layers thereof are cached at the host machine (Suarez teaches in ¶ [0032] data storage service that hosts a scalable, distributed database for storing (which is equivalent to the claimed “caching”) metadata about the container images and/or container image layers and he database of the registry metadata service 222 may be distributed across a fleet of hosts (which is equivalent to the claimed host machine).
Regarding claim 10. 
     Suarez teaches receiving a startup package that includes files for the container startup (Suarez teaches in ¶ [0082] once the set of 100 different software containers have cumulatively used up the 1,000 hour block of time, the 100 software containers may be terminated together. In some cases a customer 870 may purchase a first software package (which is equivalent to the claimed “startup package”), for example, a software application for processing data on a time basis, and a second software package (e.g., database application) having no expiration, configured to interact with the first software package (the claimed “startup package”) and further teaches in ¶ [0097] upload files to the container image from the uploaded files).
Regarding claim 11.
Claim 11 incorporates substantively all the limitation of claim 1 in a non-transitory storage medium form and is rejected under the same rationale.
Regarding claim 13.
Claim 13 incorporates substantively all the limitation of claim 3 in a non-transitory storage medium form and is rejected under the same rationale.
Regarding claim 14.
Claim 14 incorporates substantively all the limitation of claim 4 in a non-transitory storage medium form and is rejected under the same rationale.
Regarding claim 16.
Claim 16 incorporates substantively all the limitation of claim 6 in a non-transitory storage medium form and is rejected under the same rationale.
Regarding claim 18.
Claim 18 incorporates substantively all the limitation of claim 8 in a non-transitory storage medium form and is rejected under the same rationale.
Regarding claim 19.
Claim 19 incorporates substantively all the limitation of claim 9 in a non-transitory storage medium form and is rejected under the same rationale.
Regarding claim 20.
Claim 20 incorporates substantively all the limitation of claim 10 in a non-transitory storage medium form and is rejected under the same rationale.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez in view of Cahana further in view of Partridge et al. (US. Pub. No. 2020/0250363 A1, hereinafter Partrifge).

Regarding claim 2. Suarez in view of Cahana teaches the method of claim 1.
         Suarez in view of Cahana does not explicitly teach determining the access sequence for the container based on a simulation of the container at the registry.
       However Partridge teaches determining the access sequence for the container based on a simulation of the container at the registry (Partridge teaches in ¶ [0134] that the determining or accessing or the like, refer to the action and processes of a computer system, or similar electronic computing device, that manipulates and transforms data and further teaches in ¶ [0040] that a container registry 120 may store one or more aspects of the user's system under test. The container registry 120 may be a source from which the Director 104 creates an instance of the SUT (or portion thereof) for a given simulation. Accordingly, the user may input (e.g., upload or make available) one or more SUTs to the container registry 120, which SUTs the Director 104 may use in various simulations 119).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of testing and determining or accessing similar electronic computing device that manipulates and transforms data in various simulations in the container registry 120 ([0134]-[0040]) of Partridge into Suarez in view of Cahana invention. One would have been motivated to do so in order to a respective system under test container instance is created for each of the multiple values. A respective container instance of a simulation engine is created for each of the multiple values, where each simulation engine container instance linked to a respective system under test container so that the method enables efficient use of computing resources for .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez in view of Cahana further in view of Wagner et al. (US. Pub. No. 2017/0177391 A1, hereinafter Wagner).
Regarding claim 5. Suarez in view of Cahana the method of claim 1.
          Suarez in view of Cahanas does not explicitly teach tracking file accesses by the container through a container lifetime.  
          However, Wagner teaches tracking file accesses by the container through a container lifetime (Wagner teaches in ¶ [0053] subsequent execution of the program code would be able to access the same data in the file system that the previous execution had access to, and the subsequent execution can continue where the previous execution left off, if desired a new file system that might vanish after the subsequent execution is completed. This indicates how the files can be tracked and further teaches in ¶ [0068] that attaching a new file system, setting up a network peering. The lifetime of the shared resource may be tied to the lifetime of the one or more containers running the program code).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of using an execution of the program code which can be initiated on the virtual machine instance at a second time, where the program code accesses the first state of the first shared resource modified by the first program code during the execution initiated at the first time ([0053] and [0068]) of Wagner into Suarez in view of Cahana invention. One would have been motivated to do so in order to the resources are allowed to be shared across multiple invocations of the program codes, multiple instances, multiple users, and multiple services, thus allowing the users to program the codes in a more convenient and simplified manner.
Regarding claim 15.
.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez in view of Cahana further in view of Stewart et al. (US. Pub. No. 2014/0215154 A1, hereinafter Stewart).

Regarding claim 7. Suarez in view of Cahana teaches the method of claim 1.
      Suarez in view of Cahana does not explicitly teach flattening the container image for transfer, wherein files not identified in the access sequence are not transmitted to the controller.
      However, Stewart teaches flattening the container image for transfer (Stewart teaches ¶ [0043] that the electronic storage device 106 (which is the claimed “container image”) is provided to store the blocks 104 (“files”) in the form of segments 210 and a consecutive sequence and further the blocks 104 (“files”) may be stored to the image on the second electronic storage device 110 (different “container”) in the order in which the blocks 204 were accessed. Note that changing the original electronic storage device 106 (which is the claimed “container image”) with the other the second electronic storage device 110 (different “container”) indicates the claimed “flattening the container image for transfer”), wherein files not identified in the access sequence are not transmitted to the controller (Stewart teaches in ¶ [0054] about the priorities may be assigned to various sections 210 based on a priority of files 300 having blocks 204 included in the respective segments 210 and a consecutive sequence. For example, FIGS. 2 and 3, there are eight (8) blocks between the start of File 2, i.e., block 2.sub.1 and the end of File 2, i.e., block 2.sub.3 (i.e., blocks 2.sub.1, 3.sub.2, 4.sub.1, 2.sub.2, 3.sub.1, 4.sub.2, 3.sub.3, and 2.sub.3) and further teaches in ¶ [0057] that as soon as the block 204 for File 1 is read, File 1 is immediately transmitted to a processor 108 (which is “controller”). By contrast, File 2 is not transmitted until all of blocks 2.sub.1, 2.sub.2, and 2.sub.3 have been read from the disk stream).

Regarding claim 17.
Claim 17 incorporates substantively all the limitation of claim 7 in a non-transitory storage medium form and is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455